DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. An [[A]]apparatus for [[M]]manufacture and [[I]]in-[[S]]space [[A]]assembly of [[A]]antennas comprising: a prefabricated primary reflector center section; a trusselator truss assembler; a phased feed array; wherein said prefabricated reflector center section, trusselator, and phased feed array are fixedly connected to one another; a self-positioning and orienting tool; a truss extending from said trusselator; a secondary reflector attached to said truss; robotic arms; a nibbler end effector mounted on one of said robotic arms; a grapple end effector mounted on one of said robotic arms; a mold for casting a piece of a primary reflector; a power cube; a solar array providing power to said power cube; a refabricator plus; and an ESPA ring.

Reasons for Allowance
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to disclose or render obvious the claim including, “…wherein said prefabricated reflector center section, trusselator, and phase feed array are fixedly connected to one another; a self-positioning and orienting 
The antenna arrangement and configuration provides a unique structure for manufacture of in-space assembly of antennas not realized by the prior art of record.
For example, Zils (US 10730643 B1) discloses an apparatus for in-space assembly of antennas comprising an apparatus (e.g., see 110 in FIG. 1, 410 in FIGS. 4) for assembly of antennas comprising a prefabricated primary reflector center section (e.g., see 430(1) in FIG. 4); a robotic arm (e.g., see 350 in FIG. 3); a grapple end effector (e.g., see 351 in FIG. 3, 450 in FIG. 4) mounted on one of said robotic arms; Zils does not disclose a phased feed array; a trusselator truss assembler; wherein said prefabricated reflector center section, trusselator, and phased feed array are fixedly connected to one another; a self-positioning and orienting tool; a truss extending from said trusselator; a secondary reflector attached to said truss; multiple robotic arms; a nibbler end effector mounted on one of said robotic arms; a mold for casting a piece of a primary reflector; a power cube; a solar array providing power to said power cube; refabricator plus; and an ESPA ring. There is no reason or suggestion in the prior art references of record for one of ordinary skill in the art to modify Zils to include the above features.
For Example, Rhodes (“Baseline Tests of an Autonomous Telerobotic System for Assembly of Space Truss Structures”) discloses: An apparatus for manufacture and in-
However Rhodes does not disclose: a phased feed array; and the phase feed array is fixedly connected to the prefabricated reflector center section, trusselator; a secondary reflector attached to said truss; the end effector is a nibbler end effector; a 
There is no reason or suggestion in the prior art references of record for one of ordinary skill in the art to modify Rhodes to include the above features.
For example, Wingo (US 6491256) discloses an apparatus for in-space assembly of antennas comprising (Abstract disclosing such spacecraft/parts are transported whole, or in component pieces, in protective containment, i.e., qualified containers which meet all of the applicable safety and performance requirements for containers launched into space. These whole or component pieces of spacecraft may then be tested and deployed and/or assembled and deployed by either robot or human activity): a refabricator plus (Col. 2, Lns. 2- 7 disclosing that first, a desired craft is designed as an ensemble of modular sub-systems/ components/ devices that may be readily assembled by human and/or robot effort, cognizant of the fact that the modules need not be fabricated to qualified standards, but only to those necessary to perform their intended functions, in their intended environments and Col. 2, Lns. 28-35 disclosing that the individual pieces, parts, system or subsystem parts that are carried aloft in the manner described are assembled, say as modular parts, into an operating spacecraft that can be deployed into orbit or remain a fixed part of the space station. The spacecraft will be made of fit-together subassemblies (components or modules) that can be assembled into an operating satellite, or used to construct larger space vehicles). However Wingo does not disclose the apparatus is for manufacture of antennas: a prefabricated primary reflector center section; a trusselator truss assembler; a phased 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (US 20140139386 A1) discloses a phased feed array and a secondary reflector. 
Roth (US 6229501 B1) discloses a method for in-space deployment of a reflector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845